DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "imaging device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "imaging device" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.
Claim 9 recites “…the transmitter has a low-refractive index part, which has a refractive index lower than that of the flat plate and provided between the inspection object and the flat plate”. Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 The transmitter has a low-refractive index part has not been define the disclosure does not enable one of ordinary skill in the art to practice the invention without, which is/are critical or essential to the practice of the invention but not included in the claim. Clarification is required so that the scope of the claim is clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al. JP 2004287368 A (hereinafter referred to as Asakawa) in view of Inomata JP 2009170730 A.

Regarding claim 1, Asakawa teaches an inspection apparatus (fig. 5, inspection apparatus, par. [0041]) for inspecting an inspection target device (fig. 5, plurality of imaging elements, par. [0041]) formed on an inspection object (fig. 5, CCD substrate W, par. [0042]), the inspection apparatus comprising: a stage (fig. 5, elm. 50, par. [0042]) on which the inspection object (W) is mounted such that the stage faces the fig. 5, “… illuminating a light receiving portion formed on the lower surface of the CCD substrate…” par. [0041]), wherein the stage comprises: a transmitter (fig. 5, elm. 51-54, par. [0041]-[0042]) including a flat plate (fig. 5, transparent substrate (for example, acrylic resin) 51, par. [0042]) formed of a light transmitting material, and configured to mount the inspection object on the transmitter (fig. 5, CCD substrate W is formed on the transparent substrate 51, par. [0042]); and a light emitter (fig. 5, elm. 52, par. [0042]) disposed at a location facing the inspection object (W) with the transmitter interposed between the light emitter and the inspection object (see fig. 5), and configured to emit light (52) toward the transmitter, and wherein the transmitter transmits the light from the light emitter while diffusing the light (fig. 5, diffusion plate 53, par. [0043]).  
Asakawa does not teach inspection target device formed on an inspection object; the inspection target device being a backside irradiation type imaging device into which light is incident from a rear surface of the backside irradiation type imaging device, which is a surface opposite to a side on which a wiring layer is provided.
Inomata teaches inspection target device (fig. 2, back-illuminated solid-state imaging device 30, par. [0013]) formed on an inspection object (fig. 2, semiconductor wafer 11, par. [0013]); the inspection target device being a backside irradiation type imaging device (fig. 2 back-illuminated solid-state imaging device 30, par. [0013]) into which light (fig. 4, EL sheet 41 is a surface-emitting light source device, par. [0026]) is incident from a rear surface of the backside irradiation type imaging device (fig. 4, inspection light irradiation that passes through the holding unit and irradiates the backside of the semiconductor wafer, par. [0012]), which is fig. 3, wiring layer 36 , par. [0021]) is provided.
Asakawa and Inomata serve as evidence of the level of ordinary skill in the art before the effective filing date of the claimed invention. Note that the prior art includes each element substantially as claimed, and that in combination, each element performs the same function as it does separately, and that a person of ordinary skill in the art would have recognized the combination as a predictable result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asakawa in view of Inomata, by providing a back-illuminated solid-state imaging device to be inspected by irradiating light to back surface of the substrate. The motivation would be to prevent non-uniform irradiation of the substrate, hence the image sensor is inspected correctly, reliably and automatically.

Regarding claim 2, Asakawa and Inomata teaches the inspection apparatus of Claim 1, Asakawa further teaches wherein the flat plate (fig. 5, elm. 51, par. [0042]) is formed of transparentAppl. No.: Not Yet AssignedMail Stop PCT Page 4 of 8Attorney Docket: 38595Uglass (glass substrate, par. [0043]), and has a sanded surface on a surface facing the inspection object (fig. 5, CCD substrate W, par. [0042]).  

Regarding claim 4, Asakawa and Inomata teaches the inspection apparatus of Claim 1, Asakawa further teaches wherein the flat plate (fig. 5, elm. 51, par. [0042]) is formed of transparent ceramics (glass substrate, par. [0043]).  

Regarding claim 6, Asakawa and Inomata teaches the inspection apparatus of Claim 1, Asakawa further teaches wherein the transmitter (fig. 5, elm. 51-54, par. [0041]-[0042]) has a temperature adjusting mechanism (fig. 5, transparent heating plate 54, par. [0043]), which is formed of a light transmitting material and provided between the light emitter (fig. 5, elm. 52, par. [0042]) and the flat plate (fig. 5, elm. 51, par. [0042]).  

Regarding claim 7, Asakawa and Inomata teaches the inspection apparatus of Claim 6, Asakawa further teaches wherein the temperature adjusting mechanism (fig. 5, transparent heating plate 54, par. [0043]) has a pattern of a transparent electrode film (coating a transparent resistor film made of (ITO), par. [0043]), which is formed by a film forming process (sputtering,  par. [0043]) on the flat plate (51).  

Regarding claim 8, Asakawa and Inomata teaches the inspection apparatus of Claim 1, Asakawa further teaches wherein the light emitter (fig. 5, elm. 52, par. [0042]) has a plurality of LEDs (fig. 5, large number of white LEDs 52, par. [0043]).  

Regarding claim 9, Asakawa and Inomata teaches the inspection apparatus of Claim 1, 
Asakawa and Inomata discloses the claimed invention except for the transmitter has a low-refractive index part, which has a refractive index lower than that of the flat plate and provided between the inspection object and the flat plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 10, Asakawa teaches an inspection method (fig. 5, inspection apparatus, par. [0041]) of inspecting an inspection target device (fig. 5, plurality of imaging elements, par. [0041]) formed on an inspection object (fig. 5, CCD substrate W, par. [0042]), the inspection target device (fig. 5, plurality of imaging elements, par. [0041]) into which light is incident from a rear surface (fig. 5, “… illuminating a light receiving portion formed on the lower surface of the CCD substrate…” par. [0041]), the method comprising: mounting the inspection object (W) on a stage (fig. 5, mounting table 50, par. [0041]) such that the stage faces the rear surface of the imaging device (plurality of imaging elements on the CCD substrate, par. [0041]); emitting light toward the rear surface of the imaging device (see fig. 5) from a light fig. 5, elm. 52, par. [0042]), which is disposed at a location facing the rear surface of the imaging device mounted on the stage (50); and transmitting the light from the light emitter while diffusing (fig. 5, diffusion plate 53, par. [0043]) the light by a transmitter (fig. 5, elm. 51-54, par. [0041]-[0042]), which is provided between the inspection object (W) mounted on the stage (50) and the light emitter (52), and irradiating the inspection object (W) with the transmitted light.
Asakawa does not teach the inspection target device being a backside irradiation type imaging device into which light is incident from a rear surface  of the backside irradiation type imaging device, which is a surface opposite to a side on which a wiring layer is provided.
Inomata teaches the inspection target device (fig. 2, back-illuminated solid-state imaging device 30, par. [0013]) being a backside irradiation type imaging device into which light (fig. 4, EL sheet 41 is a surface-emitting light source device, par. [0026]) is incident from a rear surface of the backside irradiation type imaging device (fig. 4, inspection light irradiation that passes through the holding unit and irradiates the backside of the semiconductor wafer, par. [0012]), which is a surface opposite to a side on which a wiring layer (fig. 3, wiring layer 36 , par. [0021]) is provided.
The references are combined for the same reason already applied in the rejection of claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Asakawa in view of Inomata as applied to claim 1 above, and further in view of Hasegawa JP 2009162508 A.
Regarding claim 3, Asakawa and Inomata teaches the inspection apparatus of Claim 1, Asakawa and Inomata do not teach wherein the flat plate is formed of bubble quartz.  
Hasegawa teaches wherein the flat plate is formed of bubble quartz (fig. 2, par. [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a method of using raw material for the quartz glass plate, as taught in Hasegawa in modifying the apparatus of Asakawa and Inomata. The motivation would be to provide good thermal stability.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Asakawa in view of Inomata as applied to claim 1 above, and further in view of Irisawa JP 2012168091 A.
Regarding claim 5, Asakawa and Inomata teaches the inspection apparatus of Claim 1, Asakawa and Inomata do not teach wherein the flat plate is a holographic diffuser.  
Irisawa teaches wherein the flat plate is a holographic diffuser (fig. 10, holographic diffusion plate 42, par. [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide holographic diffusion plate, as taught in Irisawa in modifying the apparatus of Asakawa and Inomata. The motivation would be the hologram formed on the surface of the diffuser plate diffuses a beam output from a light source uniformly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858